Citation Nr: 1130586	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-19 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.  

2.  Entitlement to service connection for a sinus disorder.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from March 1972 to March 1974.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision by the RO which denied, in part, the benefits sought on appeal.  The Board remanded the issues on appeal in March 2010.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The Veteran was not shown to have pes planus in service or until many years thereafter, and there is no competent medical evidence that any current bilateral pes planus is related to service.  

3.  The Veteran was not shown to have chronic sinusitis in service or until many years thereafter, and there is no competent medical evidence that any current sinusitis is related to service or any incident therein.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.57 (2010).  

2.  Sinusitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, letters dated in January, February, and April 2005, fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and all VA medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal, and was afforded an opportunity for a personal hearing, but declined.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background

The Veteran contends that he injured his nose when he fell from his (top) bunk in service and believes that his current sinusitis is a residual of that injury.  The Veteran also asserted that after he developed a fungus infection on his feet after a 50 mile road march in service, he was told that he had fallen arches when treated by a medic at an aid station.  

At the time of his service enlistment examination in March 1972, the Veteran reported a history of chronic or frequent colds, but denied any foot trouble, sinusitis, hay fever, asthma, or other respiratory or bone/joint problems.  His service enlistment examination at that time showed his sinuses, nose, and feet were normal.  The service treatment records showed that the Veteran was treated for minor injuries after he fell from his bunk in June 1973, including a bloody nose, ecchymosis of the left cheek bone, and a painful right thumb.  He seen a few days after his injury for a recurring bloody nose and numbness on the left side of his mouth.  No specific abnormalities were noted on examination, and the Veteran was given pain medication.  The service records showed no further complaints, treatment, or abnormalities referable to his nose or left cheek during service.  

The service records showed that the Veteran was seen for a two week history of fungus on his left foot in July 1973, at which time he also reported "falling arches on both feet."  No entry was made by the medical staff regarding the appearance of the arches of the Veteran's feet.  The impression was simply athlete's feet, and the Veteran was given antifungal lotion.  The service records showed no other complaints or treatment for any foot problems during service.  The Veteran was seen for sinus congestion in January 1974; the impression was sinusitis.  The treatment report did not include any findings or indicate that any diagnostic studies were ordered.  The Veteran was seen several days later complaining of cold and sinus stuffiness.  The treatment report did not include any findings or assessment for the Veteran's complaints.  

At the time of his service separation examination in March 1974, the Veteran indicated that there had been no significant change in his physical condition since his last examination, "except falling arch's."  On examination, his sinuses, nose, and feet were normal and no pertinent abnormalities were noted.  

The evidentiary record includes numerous VA outpatient records showing treatment for various maladies from 2003 to the present.  A VA treatment note dated in May 2003, showed a history of sinusitis since 2002.  An earlier treatment note dated in February 2003, indicated that the Veteran was on Wellbutrin to quit smoking and had 90 days left on the program.  The first evidence of any treatment for foot problems subsequent to service was in June 2005, at which time the Veteran was referred to the podiatry clinic for further evaluation.  When seen at a VA podiatry clinic in August 2005, the Veteran reported a history of foot pain for the past year and denied any prior treatment for foot problems.  A follow-up outpatient note in November 2005, showed the Veteran responded well to heel cups and reported no further problems with foot pain.  

When examined by VA in July 2010, the examiner indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history, and clinical findings on examination.  The Veteran reported a history of bilateral foot pain from his arches to his toes when standing, walking, and at rest, for the past nine months, and a constant runny nose and headaches since 1976.  On foot examination, there was no objective evidence of painful motion, swelling, tenderness, instability, weakness, hammertoes, hallux valgus, rigidus, deformities, or muscle atrophy and no skin or vascular abnormalities.  There was some mild pronation and mild inward bowing of the Achilles on weight bearing, bilaterally, which was correctable with manipulation, but no valgus or varus angulation.  The Veteran reported that he could stand from one to three hours and walk more than a quarter mile, but less than one mile.  The diagnosis was mild bilateral pes planus.  

On sinus examination, there was no evidence of nasal obstruction, polyps, septal deviation, hypertrophy of turbinates, rhinoscleroma, scarring or deformity of the nose, or evidence of granulomatosis or granulomatous infection.  The diagnosis was chronic sinusitis, improved with medication.  

In an addendum report, dated in September 2010, the examiner opined that it was less likely than not that the Veteran's bilateral pes planus and sinusitis were caused by or otherwise related to service.  The examiner indicated that the Veteran's bilateral pes planus was more likely a lifelong abnormality and not related to military service.  He also indicated that sinusitis is a disorder common to many people and that there was no evidence to relate the Veteran's current sinusitis to service.  

In the instant case, while the Veteran reported that he had fallen arches in service, the service treatment records do not show any abnormalities or diagnosis for pes planus or any other foot disorder, (outside of the single episode of a fungus infection, not pertinent here).  The Veteran does not claim nor do the service records show any specific injury or trauma to his feet, or any diagnosis of pes planus in service or at the time of his service separation examination.  The first medical documentation of a relevant foot problem occurs subsequent to service, in 2005, more than 31 years after his discharge from service, at which time, the Veteran reported that his foot pain had been present for only about a year.  

The aforementioned VA examination report establishes that what the Veteran has is congenital ("had this his whole life"), pes planus.  Thus, by definition, it was present prior to service, and applicable criteria provide that such a congenital defect is not a disease or injury within the meaning of applicable legislation, and therefore, may not be service connected.  38 C.F.R. § 3.303(c).  Indeed, service connection could only be established if it was subject to superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).  That is clearly not shown, with the service records containing no entry where a medical provider describes any pertinent foot abnormality, and indeed, quite the opposite, where the feet are characterized as normal on clinical evaluation in connection with service discharge.  Likewise, the Veteran never complained of, or sought medical attention for, pes planus, or any other foot problems in service (beyond the fungal infection).  At most, he simply observed falling arches, which is consistent with the VA examiner's conclusion that the Veteran has congenital pes planus.  

Furthermore, VA regulation provides that a congenital foot disorder, as opposed to an acquired disorder, that involves only depression of the arch, but no evidence of abnormal callosities, areas of pressure, strain or demonstrable tenderness is not compensable.  38 C.F.R. § 4.57.  The regulations emphasize that for an acquired condition, depression of the longitudinal arch (fallen arches), or the degree of depression is not the essential feature, but rather the anatomical changes of the feet when compared to normal in the relationship of the foot and leg.  In this case, while the Veteran reported fallen arches in service, there was no medical entry in service that described any anatomical changes of the feet.  

Thus, what the evidence establishes is that the Veteran has mild congenital bilateral pes planus, which by its very nature clearly and unmistakably existed prior to service.  The absence of any related foot complaints noted during service, and the characterization of the feet as normal when they were examined during service, notable at service separation, further establishes by clear and unmistakable evidence that this pes planus did not undergo an increase in severity during service.  Accordingly, a basis upon which to establish service connection has not been presented and the appeal in this regard is denied.  

Concerning the claim for sinusitis, the Board finds that there is no evidence of a chronic sinus disorder in service, with no combination of manifestations sufficient to identify such a disease entity at that time, or sufficient observations to establish chronicity of a sinus disorder until many years after service.  Therefore, a basis upon which to establish service connection has not been presented.   

In this case, the Veteran was seen for sinus congestion in January 1974, at which time a medic, without describing any symptoms or manifestations, or performing any diagnostic studies rendered an assessment of sinusitis.  Interestingly, the service records showed that the Veteran was seen several days later for what was described by another medic as a cold and sinus stuffiness.  That treatment note also did not include any specific findings nor did the medic offer any assessment for the Veteran's symptoms.  In any event, the service record do not show any further complaints, treatment, abnormalities, or diagnosis referable to any sinus problems and nearly three decades passed before there is another record of sinus complaints.  Significantly, this is dated only back to 2002.  The Veteran does not claim to have had chronic sinus problems in service, nor is there any objective evidence of chronic sinus problems until many years thereafter.  Thus, there is no competent evidence to support the conclusion that the Veteran's episode of sinus congestion in service was a manifestation of a chronic disorder or chronic sinusitis.  

Further, the Veteran was examined by VA in July 2010 to determine the nature and etiology of his current sinusitis.  The examiner, after reviewing the claims file, opined that the Veteran's sinusitis was not related to service.  The Veteran has presented no competent medical evidence to dispute that opinion.  Thus, the most probative evidence of record consists of a negative nexus opinion.  

While the Veteran believes that his current sinusitis is related to service, he has not presented any competent evidence to support his assertions or to dispute the VA opinion.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Under the circumstances, the Board finds that the Veteran's belief that his current sinusitis is related to service is of little probative value.  Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  

Inasmuch as there is no competent medical evidence of chronic sinusitis in service or until many years thereafter, and no competent evidence suggesting an etiological relationship between his current sinusitis and service, the Board finds no basis for a favorable disposition of the Veteran's appeal.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

ORDER

Service connection for bilateral pes planus is denied.  

Service connection for chronic sinusitis is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


